ON MOTION
ORDER
Frank J. Viseoni moves to remand this case to the United States Court of Federal Claims. The United States moves for an extension of time to file its response, and opposes Visconi’s motion to remand. Visconi submits additional documents concerning his arguments in the case.
Visconi’s motion contains arguments that are similar to those presented in his brief, i.e., that the case should be remanded. Visconi’s additional documents also present arguments that should be made in the briefs. Viseoni has not shown in his motion that remand is appropriate at this time.
Accordingly,
*991It Is Ordered That:
(1) Visconi’s motion is denied.
(2) The United States’ motion for an extension of time is granted.